COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER DENYING MOTION FOR REHEARING

Appellate case name:     Benson Dorsey v. State of Texas

Appellate case numbers: 01-18-00520-CR, 01-18-00521-CR, 01-18-00522-CR

Trial court case numbers: 1569925, 1570348, 15700349

Date motion filed:       January 22, 2020

Trial court:             185th District Court of Harris County

       Appellant Benson Dorsey filed a motion for rehearing of this Court’s December 12, 2019
opinion. The motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly______
                    Acting individually  Acting for the Court

Panel consists of Justices Keyes, Kelly, and Goodman.

Justice Goodman, dissenting.



Date: _September 1, 2020__